Citation Nr: 0935591	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  04-10 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right wrist carpal 
tunnel syndrome (CTS).

2.  Entitlement to service connection for left wrist CTS.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1954 to June 
1964 and from January 1966 to July 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Board remanded the matter to 
the RO for additional development in April 2006 and again in 
April 2008.  The Board referred the case to the Veterans 
Health Administration (VHA) for an advisory medical opinion 
in June 2009.

As the Veteran's representative noted in the July 2009 
written brief presentation, the October 2000 rating decision 
increased the Veteran's evaluation for low back strain from 
10 percent to 20 percent; however, the increase is not 
reflected in later rating decisions.  This matter is REFERRED 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran's right wrist CTS is not related to his 
active duty service.

2.  The Veteran's left wrist CTS is not related to his active 
duty service.


CONCLUSIONS OF LAW

1.  Right wrist CTS was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R.
§§ 3.303, 3.304 (2008).

2.  Left wrist CTS was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R.
§§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then evidence of a continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran has a current diagnosis of bilateral CTS.  There 
was no diagnosis of CTS during service, but there were 
symptoms affecting the hands.  Thus, the question is whether 
or not CTS was incurred or aggravated by an injury or disease 
in service. 

Service treatment records from February and March 1966 show 
complaints of tenderness and pain in the right hand.  In 
February, this was described as pain in the right hand 
through the knuckles.  In March, it was described as 
tenderness between the knuckles of the ring and fifth finger 
of the right hand.  The report of the April 1976 retirement 
examination notes that the Veteran's report of pain and 
swelling in joints referred to the left hand in the morning 
upon awakening, which was relieved in 30 minutes by "working 
it out."  The physical examination of the upper extremities 
was reported to be normal.

Dr. K., the Veteran's treating physician, opined in January 
2006 that the complaints in service make it likely the 
Veteran had carpal tunnel syndrome at that time.  He 
specifically cites the 1976 retirement examination as the 
basis for his opinion that the Veteran had CTS at that time.  
He also noted that the Veteran engaged in typing and filing 
for a significant period of time during service, which more 
than likely increased his symptoms.


The Veteran underwent a VA examination for CTS in May 2006.  
The examiner noted that her review of the medical records 
revealed that the first retrospective documentation of 
symptoms of CTS recalled 1998 or 1999 as the onset.  She 
opined that it was less likely than not that there was any 
disease or injury during active military service that has 
caused or is related to the current CTS.  She noted that she 
found no documentation of complaints between 1977 and the 
earliest notation retrospective to 1998.  

Pursuant to a Board remand, the May 2006 VA examiner 
conducted another VA examination in February 2009.  She 
reviewed the claims file again, which now contained 
additional VA treatment records.  The examiner noted that the 
Veteran's onset of symptoms in 1998 or 1999 followed 20 years 
of accounting work.  The Veteran denied impediment to that 
employment.  The VA examiner reiterated her opinion that the 
symptoms in service are not suspicious for carpal tunnel 
syndrome.  Also, the Veteran reported clearly in 2002 that 
his onset of symptoms was at or about 1998 or 1999.  

In a July 2009 VHA opinion, P.C., MD, Chief, Neurology 
Service, opined that it is not at least as likely as not that 
the Veteran's currently diagnosed right-sided or left-sided 
CTS had their clinical onset during military service.  In 
rendering her opinion, Dr. P.C. commented that notations made 
in the service treatment records in 1966 are sketchy, but 
they would not be the typical description of the examination 
for CTS.  In a CTS examination, one would be looking for area 
of sensory loss, a pattern of weakness, and classical signs 
that suggest median nerve irritability at the wrist.  
Therefore, the description given in 1966 is not typical for 
CTS.  Regarding the April 1976 notation about pain and 
swelling in the joints in the morning, Dr. P.C. commented 
that CTS symptoms would not typically be described this way.  
She opined that this description of symptoms seemed more like 
inflammatory arthritis.

In the July 2009 brief, the Veteran's representative argues 
that Dr. P.C. misinterpreted the service treatment records 
because military forms did not give the Veteran or the 
military examiner the opportunity to check off the precise 
symptoms he suffered.  However, the retirement examination 
from 1976 does contain a typed narrative that explains the 
checked off boxes.  Dr. P.C. referred to this typed notation 
when explaining the rationale for her opinion.

With respect to the list of common CTS symptoms submitted by 
the Veteran in March 2004 and the internet article submitted 
in August 2009, medical articles or treatises can provide 
important support when combined with an opinion of a medical 
professional if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion.  Mattern v. 
West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 
314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  
However, the published list submitted in March 2004 was not 
accompanied by the opinion of any medical expert linking his 
current CTS with symptoms suffered in service.  Dr. K. later 
submitted an opinion in January 2006, which the Board is 
considering here.

In his August 2009 submission, the Veteran points out that 
Dr. K. would likely comment on Dr. P.C.'s opinion and present 
the Veteran's arguments but for Dr. K.'s death in October 
2007.  Although sympathetic to this situation, the Board 
cannot consider the Veteran's own lay medical opinion.  
Bostain v. West, 11 Vet. App. 124 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Routen v. Brown, 10 Vet. 
App. 183 (1997) (layperson is generally not capable of 
opining on matters requiring medical knowledge). 

The Board has taken into consideration the Veteran's 
testimony at the January 2006 Board hearing.  He testified 
that he did the most typing during service.  In his civilian 
accounting job after service, he did only a little typing and 
used the computer.  He typed less after becoming a 
supervisor.  

After carefully considering the medical nexus evidence from 
the three medical professionals who gave opinions in this 
case, the Board finds that the current diagnosis of CTS is 
not related to service.  Dr. P.C.'s opinion was persuasive in 
explaining why the symptoms noted in service did not likely 
indicate onset of CTS.  In addition to noting that the 
symptoms in service were not suspicious for CTS, the VA 
examiner noted the Veteran's 20 year post-service career in 
accounting was not impeded by CTS.  Records showed that 
symptoms began in the late 1990's, which indicates a lack of 
continuity of symptomatology for over 20 years following 
service.  Dr. K.'s opinion does not carry as much weight 
because he does not give a sufficient rationale for why he 
believed the symptoms in service more likely than not 
signified the onset of CTS.

Overall, the preponderance of the evidence is against the 
Veteran's claim of service connection for CTS, and the claim 
must be denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the Veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b)(2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Formerly, proper notice 
included asking the claimant to provide any evidence in his 
or her possession that pertains to the claim.  This element 
of notice was removed from 38 C.F.R. § 3.159, effective May 
30, 2008 as to applications for benefits pending before VA or 
filed thereafter.  Notice and Assistance Requirements, 73 
Fed. Reg. 23,353 (April 30, 2008).  Notice should be provided 
to a claimant before the initial unfavorable decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in November 2002 of the information and evidence 
needed to substantiate and complete claims for service 
connection, to include notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain.

Also, in April 2008, the Veteran was given information 
concerning effective dates of awards, as required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) (since the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  This later notice was followed by re-adjudication, 
most recently in the March 2009 supplemental statement of the 
case. 

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the Veteran by 
affording the Veteran VA examinations and by obtaining 
private and VA treatment records.  VA also obtained a VHA 
medical advisory opinion.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.   

ORDER

Entitlement to service connection for right wrist CTS is 
denied.

Entitlement to service connection for left wrist CTS is 
denied.

____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


